DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, and claims 1-8, 14, and 16 in the reply filed on 04/28/2021 is acknowledged. 
Claims 9-13, 15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/28/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2, 20, 24, 25, 28, and 29.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

The disclosure is objected to because of the following informalities:
On page 1 line 9, the phrase “in particular vertically movable gate” should read “in particular vertically movable gates”
On page 1 line 13, the phrase “susceptibility to wear” should read “are susceptible to wear”
On page 1 line 14, the phrase “gates should be openable also in the event of a failure” should read  “gates should be operable in the event of a failure”
On page 5 line 17, the phrase “the enlarged section marked as A in Figure 3” should read “the enlarged section marked as A in Figure 2”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 7 recites the limitation "said emergency controller" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 3, “a position” is confusing since it is unclear if the applicant is referring to the position set forth above or is attempting to set forth another position in addition to the one set forth above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hom et al. (US Patent 6920718).
Regarding claim 1, Hom et al. teaches (figures 1-2) a gate with an emergency opening device (moveable barrier and backup motive source in column 1 line 64 through column 2 line 1), comprising a gate panel which is movable between an open and a closed position (it is inherently taught that this type of gate consists of a gate panel and is movable between an open and closed position), a primary motor (45) which drives said gate panel (column 4, lines 54-56) by way of a gate panel drive (56), and an 
Regarding claim 14, Hom et al. teaches (figure 2) that the auxiliary motor (64) is functionally and spatially separated from the primary motor (45, figure 2 shows the motors specially separated, and column 5, lines 13-18 teach the motors are functionally separated).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hom et al. (US Patent 6920718) as applied to claim 1 above, and further in view of Molterer (DE102006033708A1, translation provided by applicant).
Regarding claim 2, Hom et al. does not teach that the auxiliary motor can be coupled and decoupled by way of said auxiliary motor coupling to the gate panel drive.
Molterer teaches (figures 1-2) an auxiliary motor (24) that can be coupled and decoupled (paragraph 0010 teaches that a switching device engages and then switches on the auxiliary motor, 
Regarding claim 3, Hom et al. does not teach that the primary motor can be decoupled from the gate panel drive by way of a primary motor coupling.
Molterer teaches (figure 2) a motor (24) that can be coupled and decoupled (paragraph 0010 teaches that a switching device engages and then switches on the auxiliary motor, teaching that the motor is initially uncoupled and then coupled) by way of a motor coupling (20) to a gate panel drive (paragraph 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hom et al. with a coupling device, as taught by Molterer, so that the primary motor can be coupled and decoupled by way of primary motor coupling. This alteration provides the predicable and expected results of the primary motor not being rotated when the auxiliary motor is in use, thus reducing the load of the auxiliary motor.
Claims 4-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hom et al. (US Patent 6920718) as applied to claim 1 above, and further in view of Giichi (JPS56167085A, translation provided by applicant).
Regarding claim 4, Hom et al. does not teach a braking device which is adapted to hold said gate panel automatically in a position and to be released when powered by said emergency power supply.
Giichi teaches figures (1-2) a braking device (9) which is adapted to hold a shutter in a position when a power failure occurs (page 2, lines 29-31 and page 3, line 47 of the translation provided by applicant) and to be released by an emergency power supply (page 2, lines 32-34 of the translation 
Regarding claim 5, Giichi teaches (figures 1-2) braking device (9) that can be activated in the event of an interruption of a power supply to said braking device and can hold said gate panel in a position (on page 2, lines 29-31 and page 3 line 47 of the translation provided by applicant.
Regarding claim 6, Hom et al., as modified above, teaches (figures 1-2) an emergency controller (29) which is adapted to detect a failure of said primary motor (column 3, lines 29-33, figure 1 shows that the sensor is directly connected to the controller) and to activate said braking device (the controller switches from the AC power supply to the backup power supply, thus activating the braking device, column 3 lines 29-33).
Regarding claim 16, Hom et al., as modified above, teaches (figures 1-2) an emergency controller (29) which is adapted to detect a failure of said primary motor (column 3, lines 29-33, figure 1 shows that the sensor is directly connected to the controller) and to activate said braking device (the controller switches from the AC power supply to the backup power supply, thus activating the braking device, column 3 lines 29-33).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hom et al. (US Patent 6920718) in view of Giichi (JPS56167085A, translation provided by applicant) as applied to claim 5 above, and further in view of Molterer (DE102006033708A1, translation provided by applicant).

Molterer teaches (figure 2) a motor (24) that can be coupled and decoupled (paragraph 0010 teaches that a switching device engages and then switches on the auxiliary motor, teaching that the motor is initially uncoupled and then coupled) by way of a motor coupling (20) to a gate panel drive (paragraph 0020) by way of a controller (switching device in paragraph 0011). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hom et al. with an emergency controller that is adapted to decouple the primary motor from the gate panel drive in the event of failure of the primary motor, as taught by Molterer.  This alteration provides the predicable and expected results of the primary motor not being rotated when the auxiliary motor is in use, thus reducing the load of the auxiliary motor.
Regarding claim 8, as best understood, Hom et al., as modified above, does not teach that an emergency controller is adapted to couple said auxiliary motor to said gate panel drive in the event of failure of said primary motor. 
Molterer teaches (figures 1-2) a motor (24) that can be coupled and decoupled (paragraph 0010 teaches that a switching device engages and then switches on the auxiliary motor, teaching that the motor is initially uncoupled and then coupled) by way of a motor coupling (20) to a gate panel drive (paragraph 0020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Hom et al., as modified above, with an emergency controller that is adapted to couple an auxiliary motor to a gate panel drive in the event of failure of the primary motor, as taught by Molterer.  This alteration provides the predicable and expected results of the auxiliary motor not being rotated until it is needed, thus reducing the load of the primary motor during normal operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634